Citation Nr: 0313931	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  00-11 099	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a retroactive increased rating in excess 
of 10 percent for a low back disorder from October 4, 1991 
through March 28, 1993.

2.  Entitlement to a retroactive increased rating in excess 
of 20 percent for a low back disorder from March 29, 1993 
through August 14, 1994.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from January 1991 to 
October 1991.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1999 
rating decision by the RO which denied a retroactive 
evaluation assigned to the service-connected low back 
condition.

The Board observes that in August 2001, the veteran had a 
hearing before a member of the Board who is no longer 
employed by the Board.  In May 2003, the veteran was sent a 
letter informing her of her right to have an additional 
hearing.  She was told that if she did not respond within 30 
days it would be assumed that she did not want an additional 
hearing and that her case would proceed accordingly.  To 
date, there has been no response from the veteran.


REMAND

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  
This liberalizing law maybe applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Act and its implementing regulations (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45620 (to be codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

In September 1991, the RO granted service connection for a 
low back strain and assigned a 10 percent rating effective 
from October 4, 1991 (the day following her discharge from 
service).  In a February 1992 rating decision, the RO denied 
a rating in excess of 10 percent for the service-connected 
back disorder.  By a May 1993 rating action, the RO granted 
an increased rating to 20 percent for the service-connected 
low back disorder, effective from March 29, 1993.  In 
November 1994, the veteran was assigned a temporary total 
rating under 38 C.F.R. § 4.30 as a result of back surgery 
performed in August 1994.  She was assigned the temporary 
total (100 percent) rating from August 15, 1994 to October 
31, 1994.  Effective from November 1, 1994, she was assigned 
a 20 percent rating.  In August 1995, the RO denied the claim 
for a rating in excess of 20 percent for the service-
connected low back disorder.  The Board observes that rating 
decisions from 1991 to 1995 are final, as the veteran failed 
to submit a timely appeal with respect to these decisions.

In July 1998, the veteran submitted a claim in which she 
requested back payment of benefits for the period of October 
3, 1991 until August 15, 1994.  She argued, in substance, 
that had her back disorder been properly diagnosed initially 
she would have been entitled to a higher rating.  In 
subsequent argument, she stated that prior to August 1994 
higher ratings should have been assigned for her service-
connected back disorder.  The record is not clear as to the 
legal basis under which she claims entitlement to such 
benefit.  

The Board observes that in January 1999, the RO denied a 
claim for a retroactive increase back to 1991 for the 
evaluations assigned for the service-connected low back 
disorder.  In adjudicating the issue, the RO did not 
specifically identify the legal basis under which the claim 
was denied.  The RO noted past rating decisions dated in 
September 1991 which granted service connection for a low 
back disorder and assigned a 10 percent rating, as well as 
the May 1993 rating decision which granted an increased 
rating to 20 percent for the service-connected back disorder.  
The RO considered the evidence which was on file at the time 
of the 1991 and 1993 decisions and then concluded that there 
was no basis for a retroactive increase back to 1991.  The 
veteran had an RO hearing in July 1999.  The hearing officer 
and the veteran stated the issue as entitlement to an earlier 
effective date for evaluations for the service-connected back 
disorder from 1991.  The veteran argued that she should have 
been assigned a 100 percent rating from 1991.  A statement of 
the case dated in March 2000 states the issue as retroactive 
increase to 1991 in evaluation assigned to service-connected 
low back condition evaluated as 20 percent form March 29, 
1993 and a 10 percent rating from October 4, 1991.  

A supplemental statement of the case dated in March 2001 
characterized the issue as entitlement to an effective date 
earlier than March 29, 1993 for a 20 percent or more 
evaluation for a low back disability.  The veteran testified 
before a member of the Board in August 2001.  During the 
hearing, she claimed that a retroactive increased rating in 
excess of 10 percent for a low back disorder from October 4, 
1991 to March 28, 1993 and a retroactive increased rating in 
excess of 20 percent for a low back disorder from March 29, 
1993 through August 14, 1994.  During the Board hearing, she 
made a reference to clear and unmistakable errors being made 
in prior rating decisions.

In its November 2001 remand, the Board stated that the 
veteran was predicating her claim for retroactive payment 
based on clear and unmistakable error in prior rating 
actions.  In a February 2003 supplemental statement of the 
case, the RO determined that a retroactive increased rating 
in excess of 10 percent for low back disorder from October 4, 
1991 to March 28, 1993 and entitlement to retroactive 
increased rating in excess of 20 percent for a low back 
disorder from March 29, 1993 to August 14, 1994 was not 
warranted.  They stated that the medical findings at the time 
of the rating actions since 1991 have been consistent with 
the evaluations assigned.  They noted that an increased 
evaluation was granted on March 29, 1993, the earliest date 
that it was factually shown by the medical evidence that an 
increase in disability had occurred based on date of receipt 
of claim.  The RO stated that there was no clear and 
unmistakable error in evaluations and effective dates 
previously assigned.  

The circumstances of the instant case require clarification 
as it pertains to the issues listed on appeal.  In this 
regard, the veteran should be asked to clarify whether her 
sole contention is based on clear and unmistakable error in 
prior rating decisions or whether she is also seeking a 
review of her claim under 38 C.F.R. § 3.400 (pertaining to 
the assignment of effective dates).  In this regard, she 
should be asked whether she is claiming entitlement to an 
effective date earlier than March 29, 1993, for the 
assignment of a 20 percent rating.  The RO should 
recharacterize the issue(s) based on the veteran's response. 

If the basis of her claim is CUE she should be informed that 
the Court of Appeals for Veterans Claims (Court), provides 
that in order for a claim of CUE to exist:

(1) "[e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied," 
(2) the error must be "undebatable" and the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The veteran should also be informed that the Court has 
consistently stressed the rigorous nature of the concept of 
CUE.  "[CUE] is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the RO evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The Board observes that while the VCAA, with its expanded 
duties, is not applicable to a claim for revision or reversal 
of a final decision on the basis of clear and unmistakable 
error, the VCAA would apply to a claim for an earlier 
effective date for the assignment of a 20 percent rating for 
the service-connected low back disorder.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).  The Board 
further observes that any claim for a higher rating based on 
CUE is inextricably intertwined with a claim for an earlier 
effective date for the assignment of a 20 percent rating for 
service-connected low back disorder.  The United States Court 
of Appeals for Veterans Claims (Court) has held that where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
request that she clarify whether she is 
claiming CUE in prior Board decisions and 
if so, she should be asked to identify 
such rating decision(s) by date.  She 
should then present argument with respect 
to the alleged CUE's in the identified 
rating decision(s).

2.  The RO should contact the veteran and 
request whether she is claiming 
entitlement to an effective date earlier 
than March 29, 1993 for the assignment of 
a 20 percent rating for the service-
connected low back disorder.

3.  If the veteran is claiming 
entitlement to an effective date earlier 
than March 29, 1993 for the assignment of 
a 20 percent rating for the service-
connected low back disorder, the RO 
should send the veteran a letter 
explaining the VCAA, to include the duty 
to assist and notice provisions contained 
therein.  Among other things, the letter 
should explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  In this regard, 
the veteran should be told to submit 
evidence or information pertaining to her 
filing a claim for an increased rating 
prior to March 1993.  She should also be 
informed to provide information or 
evidence of any VA treatment within one 
year of her alleged claim for an 
increased rating for a low back disorder.  
The letter should also specifically 
inform the veteran and her 
representative, if any, of which portion 
of the evidence is to be provided by the 
claimant and which part, if any, the RO 
will attempt to obtain on behalf of 
claimant.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
claims on appeal.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

5.  The veteran and her representative, 
if any, must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




